The opinion of the court was delivered by
Horton, C. J.:
The sole question presented in this case is, whether a justice of the peace can revive a judgment rendered before him which has become dormant. The district court held that a justice possesses the power. In-this view we concur. There is no express provision in the justices code for the revivor of dormant judgments, but under § 185 of this code the provisions of the civil code for the revival of judgments are applicable to a judgment rendered before justices of the peace, where the judgment has not been transferred to the district court by appeal or otherwise. (Civil Code, §440; Angell v. Martin, 24 Kas. 334; Miller v. Curry, 17 Neb. 321.) Section 522 of the civil code prescribes the mode of reviving judgments of justices of the peace, after they have been docketed or transferred to the district court; hence that section does not conflict with the conclusion reached. (Rahm v. Soper, 28 Kas. 529.)
The order and judgment of the district court will be affirmed.
All the Justices concurring.